            Case 2:19-cv-01533-JAM-DB Document 9 Filed 09/29/20 Page 1 of 1


 1                        UNITED STATES DISTRICT COURT
 2                       EASTERN DISTRICT OF CALIFORNIA
                              SACRAMENTO DIVISION
 3

 4   JAMES TURNER,                               Case No.: 2:19-CV-01533-JAM-DB
 5
                  Plaintiff,
 6   v.
                                                 ORDER OF DISMISSAL WITH
 7                                               PREJUDICE
     RELIANCE STANDARD LIFE
 8   INSURANCE COMPANY,                          FRCP 41
 9

10                Defendant.
11         Pursuant to the stipulation of the parties, this matter is hereby dismissed in
12   its entirety with prejudice, the Parties having settled their dispute. Each party shall
13   bear its and his own fees and costs.
14

15

16
           IT IS SO ORDERED.

17
     DATED: September 28, 2020                /s/ John A. Mendez
18
                                              HONORABLE JOHN A. MENDEZ
19                                            UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER OF DISMISSAL
     WITH PREJUDICE                                              2:19-CV-01533-jam-db
